DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hiatt William et al.(US 2004/159340 A1; herein after D1).
For claim 1, D1 teaches a method of making a physical object by additive manufacturing, the method comprising the steps of:
providing a hardenable primary material, wherein the hardenable primary material is liquid or pasty (see [0008]);

cleaning the object from excess material by moving the object and thereby generating a mass inertial force in the excess material ([0122]), 
wherein the excess material is formed by at least one of the hardenable primary material and a hardenable secondary material ([0081][0122]).
As for claims 2 -3, 6, and 10, D1 further teaches wherein the hardenable secondary material is different from the hardenable primary material ([0008],[0081], the Figures); wherein the hardenable primary material is a photopolymerizable resin and wherein the hardening is performed by irradiation of the hardenable primary material by light (see [0016][0057]); wherein in moving comprises rotation of the object, and comprising the step of positioning the object in a motor driven post-processing device for cleaning the object (see [0081][0122]).
Claim(s) 14 -15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hettich et al (GB 1,243,944 A; hereinafter D4).  
D4 teaches a centrifuge (see the Figures), comprising a tray (6) that comprises a plurality of receptacles (14) for receiving a corresponding plurality of objects that are made by additive manufacturing, the centrifuge further comprising a rotor (17) to which at least one holder (5) is pivotably suspended (see page 4, lines 11-17), and wherein the tray (6) is removably retainable in the holder (6)(see page 4 lines 18-24); and wherein the receptacles are provided in the form of through-holes that extend through the tray and form respective receptacles openings in the tray and wherein a collecting .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiatt William et al.(US 2004/159340 A1; herein after D1, as provided by the Applicant’s IDS) in view of El-Siblani et al (US 2017/100899 A1, as provided by the Applicant’s IDS, hereinafter D3).
As for claim 4, D1 teach all the limitations to the claim invention as discussed above, however, fails to teach the hardenable primary material is based on a formulation comprising camphorquinone as a photo initiator. 
In the same field of endeavor, pertaining to shaping, El-Siblani et al. teach the hardenable primary material is based on a formulation comprising camphorquinone as a photo initiator (see [0058]-[0060], specifically [0060]).
It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to modify the materials taught by D1 with including specific known photo-initiator, as taught by El-Siblani et al for the benefit of forming desired type of 3D printed article. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiatt William et al.(US 2004/159340 A1; herein after D1, as provided by the Applicant’s IDS).
As for claim 5, D1 teach wherein the mass inertial force corresponds to G-force of at least 100 G. It is noted that this feature would have been obvious optimization based on type of product being made as in D1, and such force would be  based on the weight and rotation.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiatt William et al.(US 2004/159340 A1; herein after D1, as provided by the Applicant’s IDS) in view of Bauer (US 2017/157862, as provided by the Applicant’s IDS, herein after D6).
As for claims 8-9, D1 fails to teach all the limitations object comprises a work-piece for providing a dental restauration from the object; wherein the object further comprises a fixture portion does not form part of the dental restoration, wherein the fixture is configured for retaining the object in the post-processing device for cleaning the object from excess material. 
D6 teaches or provides suggestion for a dental restauration from the object; wherein the object further comprises a fixture portion does not form part of the dental restoration, wherein the fixture is configured for retaining the object in the post-processing device for cleaning the object from excess material (see Figs, [0001]-[0022]), and/or merely these claims are straightforward possibilities which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, and/or no problem which is solved by these features can be indentified in the application documents. It would therefore be obvious to one ordinary skill in the art, to apply these features with corresponding effect to the method of making a physical object by additive manufacturing according to D1 , thereby arriving at a method according to claims 8 and 9. 
Claims  7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiatt William et al.(US 2004/159340 A1; herein after D1, as provided by the Applicant’s IDS) in view of  Zolnierek Michael (US 9,421,582 B1; herein after D5).
For claim 7, D1 teach all the limitations to the claim invention as discussed above, however, fails to teach the rotation is performed above at least a first rotation axis and a second rotation axis, wherein the first rotation axis and the second rotation axis have different orientations as claimed.
In the same field of endeavor, pertaining to shaping, D5 teaches a method of cleaning an object [pivoting centrifuging parts spinner or cleaner] (Figures 1-2, and col 1 lines 64 to col 2 line 2; col 2 lines 38-54). It would therefore be obvious to one skilled in the art, to apply these features with corresponding effect to the method of making a physical object by additive manufacturing cleaning the object according to the D1, thereby arriving at a method according to any one of claims 7 and 11. 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hiatt William et al.(US 2004/159340 A1; herein after D1, as provided by the Applicant’s IDS) in view of Bauer (US 2017/157862, as provided by the Applicant’s IDS, herein after D6) in further view of  Zolnierek Michael (US 9,421,582 B1; herein after D5).
For claim 11, D1 and D6 teach all the limitations to the claim invention as discussed above,  however, fails to teach the rotation is performed above at least a first rotation axis and a second rotation axis, wherein the first rotation axis and the second rotation axis have different orientations as claimed.
In the same field of endeavor, pertaining to shaping, D5 teaches a method of cleaning an object (Figures, and col 1 lines 64 to col 2 line 2; col 2 lines 38-54). It would therefore be obvious to one skilled in the art, to apply these features with corresponding effect to the method of making a physical object by additive manufacturing cleaning the object according to the D1, thereby arriving at a method according to any one of claims 7 and 11. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-11155028-B1 –pertains to 3D printer using rotating means. 
US 2020/0198233 A1 – pertains to 3D printing including rotating to scrape off materials ([0052]-[0054]).
US 2020/0337813 A1 –pertains to method of making physical object including rotation of object during cleaning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743